Exhibit 10.1

KEITHLEY INSTRUMENTS, INC.
2002 STOCK INCENTIVE PLAN

OPTION AGREEMENT

This option agreement (the “Agreement”) is made as of this      day of      ,
20     , between Keithley Instruments, Inc., an Ohio corporation (the
“Company”), and the key employee of the Company indicated at the bottom of this
Agreement (“Optionee”). Optionee hereby is granted the option to purchase common
shares of the Company, based on the number of shares and the exercise price(s)
indicated on the attached Notice of Grant of Stock Options attached as Exhibit A
hereto and incorporated herein by reference), subject to the vesting and other
conditions set forth in said Exhibit. Unless Exhibit A hereto clearly indicates
that the Options are “incentive stock options,” the Options shall be treated as
non qualified stock options.

The rights described in this Agreement shall expire on      , 20     , subject
to early expiration pursuant to paragraph 5 or paragraph 7 hereof, where
applicable (the “Expiration Date”). This Agreement (including Exhibit A), and
the options being granted hereunder (each, an “Option”; together, the
“Options”), are subject to the terms and conditions of the Keithley Instruments,
Inc. 2002 Stock Incentive Plan, as amended and then in effect (the “Plan”),
except where (and to the extent) this Agreement specifically modifies such terms
and conditions. Subject to such modifications, the Plan’s terms and conditions
also are incorporated herein by this reference. Additional terms and conditions
of this Agreement are as follows:



  1.   Notice of Exercise: Optionee shall exercise all or any part of his
Options at any time after such Options first vest and become exercisable (the
“Vesting Date”) and prior to the Expiration Date. To exercise, Optionee shall
provide written notice to the Company by delivering a completed copy of the form
attached hereto as Exhibit B. Such written notice shall only be effective when
received by the Company at its principal offices; such written notice in any
event shall—



  a.   State that Optionee is exercising one (1) or more Options in accordance
with this Agreement, indicate the number of Company common shares being
purchased, and specify the name(s), address(es) and social security (or other
identifying tax) number(s) of those persons or parties in whose name(s) such
common shares should be registered on the Company’s books and records;



  b.   Be signed by Optionee (or other person(s) entitled to exercise such
Options and, if being exercised by anyone other than Optionee, be accompanied by
proof satisfactory to counsel for the Company demonstrating that such person(s)
are entitled to exercise such Option(s)) and be in compliance with all relevant
laws and regulations;



  c.   Be accompanied by a written representation and warranty signed by
Optionee (or other exercising person) confirming the investment intent of such
person(s), in a form satisfactory to counsel for the Company; and



  d.   Be accompanied by payment (described in paragraph 2 hereof).



  2.   Determination and Payment of Purchase Price. Any Optionee or other person
exercising Options hereunder shall tender to the Company the stated price for
said Options based on the information provided in Exhibit A hereto, plus all
applicable federal, state and local withholding taxes and assessments (as
determined by the Company, acting in its sole discretion) (together, the
“Purchase Price”). Upon request, the Company shall provide Optionee with the
information needed to determine the Purchase Price. The Purchase Price shall be
paid with cash or check, or with a surrender of Company common shares having a
fair market value on the date of exercise equal to that portion of the Purchase
Price for which payment in cash or check is not made. The Committee may, in its
sole discretion, specify other methods for exercising Options or paying the
Purchase Price, but shall only do so in writing.



  3.   Non-Transferability. Except for transfers that qualify as “Permitted
Transfers” (as defined in as provided in Section 7(d) of the Plan) or transfers
that are otherwise permitted under the terms of the Plan, Options shall not be
transferable by Optionee except as otherwise expressly permitted by the Plan.
Likewise, except for Options transferred in accordance with this paragraph (or
where applicable, the terms of the Plan), Options shall be exercisable only by
Optionee for his own account (except in the event of Optionee’s death or
disability, in which event otherwise exercisable Options held by Optionee at
death or disability shall be exercisable only by or for Optionee’s estate (in
the case of death) or by Optionee’s legal representative (in the case of
disability)).



  4.   Restrictions on Exercise. Options are at all times subject to all
restrictions contained in this Agreement (and where not modified herein, in the
Plan). As a condition to any exercise of Options, the Company may require
Optionee, or his successor, to represent and warrant that he will comply with
all applicable laws and regulations or confirm certain factual matters, if
requested by the Company’s legal counsel.



  5.   Specific Option Expiration and Termination Rules. All Options not
previously exercised, or terminated as further provided in this paragraph, shall
expire no later than on the Expiration Date. Notwithstanding the preceding
sentence, all non-vested Options shall automatically terminate and expire on the
date Optionee’s employment as a Company employee ends (whether by death,
disability, retirement or otherwise). Options that are vested and exercisable on
the date Optionee’s employment as a Company employee ends shall nevertheless
terminate prior to the Expiration Date on the first to occur of the following:



  a)   Three (3) years following the date Optionee’s Company employment ends, if
such employment ends on account of Optionee’s normal, early or disability
retirement under the Keithley Instruments, Inc. Employees’ Pension Plan;



  b)   One (1) year following the date Optionee dies;



  c)   Ninety (90) days following the date Optionee’s Company employment ends,
if such employment ends involuntarily, as a result of furlough, discharge or
comparable event (other than death, as further described in (b) hereof); or



  d)   Immediately upon termination of Optionee’s Company employment, if such
employment ends by quit or discharge rather than by death or retirement (as
further described in (a) and (b) hereof, respectively).

In no event shall any of the events described in subparagraphs (a) – (d) hereof
extend any Options past their Expiration Date.



  6.   Coordination With Incentive Stock Option and Other Rules. None of the
terms, conditions or provisions found in this Agreement shall be interpreted or
applied to cause any Option granted under the Plan as an Incentive Stock Option
to not qualify under Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), or cause any common share issued in connection with the
exercise of an Option hereunder not to be a fully paid and non-assessable common
share of the Company.



  7.   Forfeiture; Set Off & Recoupment. Notwithstanding any other provision of
this Agreement or the Plan, Optionee’s rights hereunder with respect to the
Options evidenced hereby (whether or not then exercised or exercisable) shall
immediately terminate, and otherwise be subject to forfeiture, set off,
reduction, and recoupment for and against any claims the Company may have or
asserts against Optionee. Without limiting the generality of the preceding
sentence, any of the following actions by Optionee, taken while employed by the
Company or within the three (3)-year period commencing with the cessation of
Optionee’s Company employment, shall terminate immediately Optionee’s rights
under this Agreement and under the Plan, and shall presumptively be deemed to
damage the Company in an amount at least equal to the value of the Options
evidenced hereby and thereafter be subject to set off, reduction and recoupment
by the Company:



  a)   Any direct or indirect disclosure or publication (or, during the three
(3)-year period commencing with the cessation of Optionee’s Company employment,
any use) by Optionee of any Company trade secret or confidential information;



  b)   Any material violation by Optionee of the terms of any written agreement
between Optionee and the Company;



  c)   Any action by Optionee, taken in direct or indirect competition with the
Company (including, without limitation, any solicitation or acceptance by
Optionee of any employment, agency, consultation or affiliation agreement,
arrangement or understanding, involving any competitor of the Company, or any
subsidiary or affiliate thereof, determined as of the earlier of the date of
such action or the date of the cessation of Optionee’s Company employment); or



  d)   Any attempt by Optionee to induce any Company employee or any consultant,
agent or sub-agent under contract with the Company to terminate his or her
employment or other contractual relationship with the Company; and/or

In the event of any violation by Optionee of any of subparagraphs (a), (b),
(c) or (d) hereof, all Options then held by Optionee hereunder (whether or not
then vested and exercisable) shall immediately terminate, be extinguished and
forfeited, and have no further effect. In addition, with respect to Options
already exercised, Optionee shall promptly forfeit, relinquish and surrender to
the Company, in cash or in whole shares of the Company (or any combination
thereof), all gains, profits, and income Optionee has realized from the exercise
of said Options (as reported by the Company for federal tax purposes), net of
any amounts withheld by the Company in connection with said exercise of said
Options. Any failure by the Company to assert its set off, forfeiture and
recoupment rights under this paragraph with respect to specific claims against
Optionee shall not waive, or operate to waive, the Company’s right to later
assert its rights hereunder with respect to other or subsequent claims against
Optionee.



  8.   Choice of Law; Consent to Jurisdiction. Optionee hereby consents and
agrees that Ohio law controls the parties’ procedural and substantive rights and
obligations under this Agreement, and also consents and agrees to the
jurisdiction of the state court of general jurisdiction sitting in Cuyahoga
County, Ohio, as the exclusive forum for resolving all claims and issues arising
under, out of, or in respect of, this Agreement.



  9.   Severability; Survival of Certain Provisions. The unenforceability of one
(1) or more of the provisions in this Agreement shall not vitiate or render void
or unenforceable the remaining provisions of this Agreement; rather, such
remaining provisions will remain fully enforceable to the extent permitted by
law. Notwithstanding any contrary provision contained in the Plan or this
Agreement, the provisions of paragraph 7 hereof shall specifically survive the
termination, lapse or expiration of the Plan and/or this Agreement.

1







  10.   Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

KEITHLEY INSTRUMENTS, INC.

     
DATE OF GRANT:      
  By:      
 
   
 
  Title: Chairman of the Board,
President and
Chief Executive Officer

ACCEPTANCE BY OPTIONEE

The undersigned has read and understood, and hereby accepts, the terms,
conditions, and obligations and restrictions imposed hereunder, as well as the
terms, conditions and limitations of the Plan to which this Agreement is subject
and subordinate.

     
DATE:      
       
Optionee
 
   

2